Citation Nr: 0602998	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that 
additional development is warranted on several fronts prior 
to the rendering of a Board decision on the veteran's claim.

First, the veteran reported current treatment "at the VA 
Center there in Pocatello" during his October 2004 Travel 
Board hearing.  It is not entirely clear whether the veteran 
is referring to the Pocatello VA outpatient clinic (VAOPC) or 
the Pocatello Vet Center, although his claims file does 
include a letter from the Vet Center dated in July 2003.  
This should be clarified on remand, and efforts should be 
made to obtain records from the noted facility.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Second, the veteran indicated during his hearing that, while 
stationed in Hawaii during service, he participated in drills 
"in which our computer building was bombed with hand thrown 
explosives."  His service personnel records confirm that he 
worked as a computer programmer at Fort Shafter in Hawaii 
from March 1972 through March 1975.  Efforts should be made, 
via the United States Army and Joint Services Records 
Research Center (JSRRC), to obtain records from this facility 
dating from the veteran's period of service.

Should the records from JSRRC confirm the veteran's reported 
stressor, he should be afforded a VA psychiatric examination 
to ascertain the nature and etiology of his PTSD.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran so 
as to determine at which VA facility in 
Pocatello (the VAOPC or the Vet Center) 
he is currently undergoing treatment for 
his PTSD.  The RO should then contact 
that facility and request records of the 
veteran's treatment.  All records 
obtained by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that extent must be 
added to the claims file.

2.  The RO should then put in a request 
to the JSRRC for records from Fort 
Shafter in Hawaii from March 1972 through 
March 1975 (the veteran's period of 
service at that facility).  All records 
obtained by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that extent must be 
added to the claims file.

If these records confirm the veteran's 
claimed stressor, the RO should proceed 
to paragraph 3.  If not, the RO should 
proceed to paragraph 4.

3.  Then, but only if the records from 
Fort Shafter confirm the veteran's 
claimed stressor, he should be afforded a 
VA psychiatric examination, with an 
examiner who has reviewed his claims 
file.  This examiner should definitively 
state whether the veteran has current 
diagnosis of PTSD and whether such 
diagnosis, if made, is attributable to 
his corroborated in-service stressor.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The purpose of this remand is to ensure compliance with VA's 
statutory duty to assist the veteran with development of 
facts pertinent to his claim.  The veteran has the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


